  8:18-cv-00492-LSC-CRZ Doc # 78 Filed: 07/28/20 Page 1 of 1 - Page ID # 363




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

DOUBLETAP DEFENSE, LLC,

                       Plaintiff,                                8:18CV492

       vs.
                                                                   ORDER
HORNADY MANUFACTURING CO.,

                       Defendant.



      After conferring with counsel, IT IS ORDERED that the final progression order is
extended as follows:

      1)     A status conference to discuss case progression, the parties’ interest in
             settlement, and the trial and pretrial conference settings will be held with the
             undersigned magistrate judge on October 7, 2020 at 9:00 a.m. by
             telephone. Counsel shall use the conferencing instructions assigned to this
             case to participate in the conference.

      2)     The expert deposition deadline is September 18, 2020.

      3)     The deadline for filing motions to dismiss, motions for summary judgment
             and motions to exclude testimony on Daubert and related grounds is
             October 16, 2020.

      4)     All requests for changes of deadlines or settings established herein shall be
             directed to the undersigned magistrate judge, including all requests for
             changes of trial dates. Such requests will not be considered absent a
             showing of due diligence in the timely progression of this case and the
             recent development of circumstances, unanticipated prior to the filing of the
             motion, which require that additional time be allowed.


      Dated this 28th day of July, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
